Citation Nr: 1451200	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-15 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death due to VA medical treatment from June 22, 2006, to July [redacted], 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to September 1969.  He died on July [redacted], 2006.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2014, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained an outside medical opinion from an expert in infectious diseases.  The appellant and her representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument.


FINDINGS OF FACT

1.  The Veteran died on July [redacted], 2006; the death certificate lists the immediate cause of death sepsis due to immunosuppression, due to desquamative interstitial pneumonia.

2.  VA treatment from June 22, 2006, to July [redacted], 2006, was the actual and proximate cause of the Veteran's death.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death due to VA medical treatment from June 22, 2006, to July [redacted], 2006, have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DIC benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's death due to VA medical treatment from June 22, 2006, to July [redacted], 2006.

When a veteran dies as the result of VA medical treatment, compensation shall be awarded for the qualifying death in the same manner as if such death were service-connected.  A death is a qualifying death if (a) it was caused by VA treatment and (b) the proximate cause of the death was (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment or (ii) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).

On June 22, 2006, the Veteran was admitted to Topeka VA Medical Center for pneumonia, where he remained until his death on July [redacted], 2006.  A July 7, 2006, treatment note shows that an infected IV line caused sepsis.  On July [redacted], 2006, the Veteran died.  His death certificate lists the immediate cause of death as sepsis, which was due to (or a consequence of) immunosuppression and desquamative interstitial pneumonia.

In July 2014, an outside medical expert provided a detailed opinion regarding the actual and proximate causes of the Veteran's death.  The expert is a physician, as well as a professor specializing in infectious disease at a U.S. medical school.  Thus, the opinion is based on a high level of expertise.

As to actual cause, the expert opined that it is very likely that the fungal sepsis (candid glabrata) that caused the Veteran's death was the result of the VA medical treatment.  The expert reported that fungal sepsis was first noted 18 days into the Veteran's treatment, on July 7, 2006.  The expert explained this type of fungal sepsis is amongst the most common infections that people acquire in hospitals, and that a patient who is being treated with steroids, as the Veteran was, have an increased susceptibility to acquiring this fungus in a hospital setting.  

As to proximate cause, the expert opined that there is evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA that caused the Veteran's death.  The expert explained that while there is extensive evidence of very good medical care, there is also evidence that the Veteran's sepsis was not properly prevented or promptly treated.  

The Board finds that the July 2014 opinion constitutes competent and persuasive medical evidence with respect to the actual and proximate causes of the Veteran's death.  The expert's comprehensive opinion reflects a detailed review of the evidence of record and in-depth medical research.  The opinion is highly probative.

For these reasons, the Board finds that VA treatment from June 22, 2006, to July [redacted], 2006, was the actual and proximate causes of the Veteran's death.  Accordingly, DIC benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death are warranted.


ORDER

DIC benefits under 38 U.S.C.A. § 1151 for cause of the Veteran's death due to VA medical treatment from June 22, 2006, to July [redacted], 2006, are granted.



____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


